SPRAGUE, J.
— The demurrer to the complaint should have been sustained, upon the ground that the court has no jurisdiction of the subject matter of the action.
By special act of the legislature, entitled “An act to incorporate the city of Los Angeles,” passed April 4, 1850 (Stats. 1850, p. 155), the city of Los Angeles was incorporated according to the provisions of the general act entitled “An act to provide for the incorporation of cities,” approved March 18, 1850 (Stats. 1850, p. 87). The tenth section of this latter act vests in the common council of a city, organized under the provisions of the act, the power, and makes it their duty, to “judge of the qualification, elections and returns of their own members, and other officers elected under this act,” and to “determine contested elections.”
Jurisdiction of. the subject matter involved in this proceeding is specially conferred upon the common council of the city of Los Angeles by the direct terms of the act, by virtue *677of which it was originally organized, and continues to exist as a municipal corporation, and to the extent of the jurisdiction thus conferred it is exclusive and, within its legitimate scope, independent of the judicial department, except by proper proceeding to compel action within, and restrict action to, the statutory limits.
The district court, therefore, had no jurisdiction of the questions involved in the plaintiff’s claim or defendant’s right to hold the office of common councilman of the city of Los Angeles, as the law devolves the duty and confers the power of deciding who is entitled to the office upon another tribunal; and to that special tribunal must plaintiff resort for a determination of the matters presented by his complaint: Batman v. Megowan, 1 Met. (Ky.) 538; Necum v. Kirtley, 13 B. Mon. (Ky.) 517; State v. Jarrett, 17 Md. 327; Grier v. Shackelford, 2 Treadway Const. (S. C.) 642; Commonwealth v. Meeser, 44 Pa. 343; Whitney v. Board of Delegates, 14 Cal. 479.
Chapter 5 of the Practice Act does not, in our judgment, repeal by implication the tenth section of the act of March 11, 1850, to the extent of devesting the common council of a city, organized under the provisions of the act, of the exclusive jurisdiction conferred thereby over the matters involved in this proceeding.
If the jurisdiction thus conferred has practically resulted in the abuses suggested by respondent, application for relief should be made to the legislature, and not to the judicial department of óur government.
Judgment reversed and cause remanded, with directions to the court below to sustain the demurrer and dismiss the proceeding.
We concur: Temple, J.; Rhodes, C. J.; Crockett, 'J.